Case 5:18-cv-01762-FLA-SP Document 18 Filed 11/19/18 Page 1 of 4 Page ID #:87




 1     Benjamin R. Trachtman, Esq. [SBN 137458]
            btrachtman@trachtmanlaw.com
 2         Ryan M. Craig, Esq. [SBN 220648]
               rcraig@trachtmanlaw.com
 3         Julie A. Hamlin, Esq. [SBN 300799]
              jhamlin@trachtmanlaw.com
 4       TRACHTMAN & TRACHTMAN, LLP
         23046 Avenida De La Carlota, Suite 300
 5               Laguna Hills, CA 92653
                Telephone: (949) 282-0100
 6              Facsimile: (949) 282-0111

 7   Attorneys for Defendants U.S. Bank National
 8
     Association (erroneously named herein as U.S. Bancorp),
     Andy Cecere, Kathy Sandoval and Andy Nguyen
 9
10                           UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
12
     Hudena James, an individual,                 CASE NO.: 5:18-cv-01762 RGK (SPx)
13   Mercedes Green, an individual,               [Assigned to Hon. R. Gary Klausner
14                                                Courtroom 850]
                   Plaintiffs,
15                                                NOTICE OF MOTION AND
16         vs.                                    MOTION BY U.S. BANK NATIONAL
                                                  ASSOCIATION, ANDY CECERE,
17   U.S. Bancorp, a business entity, form        KATHY SANDOVAL AND ANDY
18   unknown, U.S. Bank National                  NGUYEN UNDER FED. R. CIV.
     Association aka U.S. Bank, Andy              PROC., RULE 12(b)(6)
19   Cecere, an individual, Kathy
20   Sandoval, an individual, Andy                Date:    Monday, February 11, 2019
     Nguyen, an individual, Does 1-10,            Time:    9:00 AM
21                                                Judge:   Hon. R. Gary Klausner
22                 Defendants.                    Ctrm:    850
23                                                COMPLAINT FILED: 08/22/18
24                                                TRIAL DATE:      None
25
26
27
28
                                                -1-
                   ___________________________________________________________
         NOTICE OF MOTION AND MOTION BY U.S. BANK NATIONAL ASSOCIATION, ANDY
          CECERE, KATHY SANDOVAL AND ANDY NGUYEN UNDER FED. R. CIV. PROC.,
                                    RULE 12(b)(6)
Case 5:18-cv-01762-FLA-SP Document 18 Filed 11/19/18 Page 2 of 4 Page ID #:88




 1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that on Monday, February 11, 2019 at 9:00
 4   a.m., or as soon thereafter as this matter may be heard in Courtroom 850 of this
 5   District Court located at the Roybal Federal Building and U.S. Courthouse, 255
 6   East Temple Street, Los Angeles, CA 90012, Courtroom 850, 8th Floor,
 7   Defendants U.S. BANK NATIONAL ASSOCIATION, ANDY CECERE,
 8   KATHY SANDOVAL and ANDY NGUYEN [hereinafter jointly referred to as
 9   “U.S. Bank” and/or “Defendants”), by and through their counsel, will and hereby
10   do move this Court, pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6),
11   on the grounds that:
12         1.    The Complaint Fails to State a Claim for Discrimination Under 42
13               U.S.C. § 1981.
14         2.    The Complaint Fails to State a Claim for Discrimination Under 42
15               U.S.C. § 1983.
16         3.    The Complaint Fails to State a Claim for Discrimination Under
17               Intentional Infliction of Emotional Distress.
18         4.    The Complaint Fails to State a Claim for Negligent Infliction of
19               Emotional Distress.
20         5.    The Complaint Fails to State a Claim for Failure to Train, Supervise
21               and Discipline.
22         6.    The Complaint Fails to State a Claim for Discrimination Under the
23               Unruh Civil Rights Act.
24         The Motion will be based on this Notice of Motion and Motion, the
25   concurrently filed Memorandum of Points and Authorities, and all papers,
26   pleadings, documents, arguments of counsel and other materials presented before
27   or during the hearing on this Motion and any other evidence and argument the
28   Court may consider.
                                              -2-
                 ___________________________________________________________
         NOTICE OF MOTION AND MOTION BY U.S. BANK NATIONAL ASSOCIATION, ANDY
          CECERE, KATHY SANDOVAL AND ANDY NGUYEN UNDER FED. R. CIV. PROC.,
                                    RULE 12(b)(6)
Case 5:18-cv-01762-FLA-SP Document 18 Filed 11/19/18 Page 3 of 4 Page ID #:89




 1         PLEASE TAKE FURTHER NOTICE this Motion is made following the
 2   conference of counsel pursuant to L.R. 7-3 which took place on October 22, 2018.
 3
 4   DATED: November 19, 2018         TRACHTMAN & TRACHTMAN, LLP
 5
                                         /s/ Benjamin R. Trachtman
 6                                  By:________________________________
 7                                    Benjamin R. Trachtman
                                      Ryan M. Craig
 8
                                      Julie A. Hamlin
 9                                    23046 Avenida De La Carlota, Suite 300
10
                                      Laguna Hills, CA 92653
                                      Email: btrachtman@trachtmanlaw.com
11                                    Email: rcraig@trachtmanlaw.com
12                                    Email: jhamlin@trachtmanlaw.com
                                      Telephone: (949) 282-0100
13
                                      Facsimile: (949) 282-0111
14                                    Attorneys for Defendants U.S. Bank
                                      National Association, Andy Cecere, Kathy
15
                                      Sandoval and Andy Nguyen
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -3-
                 ___________________________________________________________
        NOTICE OF MOTION AND MOTION BY U.S. BANK NATIONAL ASSOCIATION, ANDY
         CECERE, KATHY SANDOVAL AND ANDY NGUYEN UNDER FED. R. CIV. PROC.,
                                   RULE 12(b)(6)
Case 5:18-cv-01762-FLA-SP Document 18 Filed 11/19/18 Page 4 of 4 Page ID #:90




 1                                    PROOF OF SERVICE
 2                                       FRCP 5

 3          I, Lisa Peter, the undersigned, am over the age of 18 years and not a party to
     this action. I am employed with the law firm of Trachtman & Trachtman, LLP,
 4   whose address is 23046 Avenida De La Carlota, Suite 300, Laguna Hills,
 5   California 92653.
 6
            On November 19, 2018, I served the interested parties in this action with
 7   the following documents:
 8
         NOTICE OF MOTION AND MOTION BY U.S. BANK NATIONAL
 9      ASSOCIATION, ANDY CECERE, KATHY SANDOVAL AND ANDY
10           NGUYEN UNDER FED. R. CIV. PROC., RULE 12(b)(6)
11   as follows:
12
      [X] BY MAIL: I deposited such envelope in the mail at Laguna Hills,
13   California. The envelope was mailed with postage thereon fully prepaid. I am
     “readily familiar” with the firms’ practice of collection and processing
14   correspondence for mailing. Under that practice it would be deposited with U.S.
     postal service on that same day with postage thereon fully prepaid at Laguna Hills,
15   California in the ordinary course of business. I am aware that on motion of the
16
     party served, service is presumed invalid if postal cancellation date or postage
     meter date is more than one day after date of deposit for mailing in affidavit.
17
     (X) placing ( ) the original (X) a true copy thereof enclosed in the sealed
18   envelopes addressed as follows:
19
     Hudena James
20   Mercedes Green
21   23729 Bouquet Canyon Place
     Moreno Valley, CA 92557
22   T: (909) 732-2450
     Plaintiffs in Pro Per
23
24         I declare under penalty of perjury under the laws of the United States that
     the above is true and correct.
25
26         Executed on November 19, 2018, at Laguna Hills, California.
27                                            /s/ Lisa Peter

28                                               Lisa Peter, Declarant
                                                -4-
                   ___________________________________________________________
         NOTICE OF MOTION AND MOTION BY U.S. BANK NATIONAL ASSOCIATION, ANDY
          CECERE, KATHY SANDOVAL AND ANDY NGUYEN UNDER FED. R. CIV. PROC.,
                                    RULE 12(b)(6)
